HIGHWAY PATROLMEN — OKIE PIN A highway patrolman may wear an "OKIE" pin of his own volition until such time as there is a valid law or rule or regulation prohibiting the same.  the Attorney General has had under consideration your request for an opinion wherein you state: "It has been brought to my attention that some Oklahoma Highway Patrolmen are wearing "OKIE" pins on their uniforms while on duty." and you, in effect, ask the following two questions: 1. Does Oklahoma law permit anyone to order a highway patrolman to wear an "OKIE" pin? 2. Does Oklahoma law permit a highway patrolman to wear an "OKIE" pin of his own volition? You refer to 47 O.S. 2-101 [47-2-101] (1969), which in part provides: "(b) The Governor shall be the chief officer of the Department of Public Safety and the Commissioner of Public Safety shall execute the lawful orders of the Governor and shall be responsible to him for the operation and administration of said Department." (Emphasis added) and 47 O.S. 2-108 [47-2-108] (1961), which provides in relevant part: "(a) The Commissioner is hereby vested with the power and is charged with the duty of observing, administering and enforcing the provisions of this act and of all laws regulating the operation of vehicles or the use of the highways the enforcement and administration of which are now or hereafter vested in the Department.  "(b) The Commissioner is hereby authorized to adopt and enforce such rules and regulations as may be necessary to carry out the provisions of this act and any other laws the enforcement and administration of which are vested in the Department." and 47 O.S. 2-118 [47-2-118] (1961), which in part provides: "All members of said division when on duty shall be dressed in distinctive uniform and display a badge of office." Your attention is also directed to 47 O.S. 2-104 [47-2-104](b) and 47 O.S. 2-105 [47-2-105](d) (1969), which respectively in part provide: "The Commissioner of Public Safety. . . is hereby authorized to . . . purchase necessary supplies and equipment." "The Commissioner is hereby authorized uniforms and necessary equipment. . . ." Your first question appears to be hypothetical in that you make no statement that anyone has ordered members of the highway patrol to wear "OKIE" pins. It will be noted from the statutory provisions set out above the Commissioner of Public Safety has the responsibility for providing uniforms and other necessary equipment for highway patrolmen so that they may have a distinctive uniform and badge of office while such officers are on duty. We think this responsibility to provide uniforms and equipment for such personnel implies the authority to prescribe the uniform in the absence of a statute providing otherwise.  In exercising the authority to prescribe the uniform of the highway patrol the Commissioner would not have completely unlimited authority but such uniform must be reasonable and proper. Any pin, badge, emblem or symbol made a part of such uniform should have become so accepted by the public as representative of the state that it could reasonably be prescribed by the Commissioner.  Should the Commissioner of Public Safety desire to prescribe a particular pin, badge, emblem or symbol not prescribed by law as a part of or accessory to the uniform of officers and employees of the highway patrol he should do so by the adoption of an appropriate rule or regulation as provided by law. The records of the Secretary of State do not reflect the adoption of such a regulation.  The question as to whether or not a particular pin, badge, emblem or symbol has become so accepted by the public as representative of Oklahoma that it could reasonably be prescribed by the Commissioner of Public Safety as a part of the uniform of an officer or employee of the highway patrol is one of fact which we feel should not be decided by this office.  The Attorney General therefore declines to answer your first question because it is based upon a hypothetical question and is a question of fact rather than law.  We have searched the statutes of this state and find no law either permitting or prohibiting the wearing of an "OKIE" pin by a highway patrolman. It is therefore the opinion of the Attorney General your second question be answered as follows: A highway patrolman may wear an "OKIE" pin of his own volition until such time as there is a valid law or rule or regulation prohibiting the same.  (G. T. Blankenship)